DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9, 17-20, 22-25 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheehy et al. (US 2020/0008672).
Regarding claims 1, 18 and 25, Sheehy discloses, an apparatus (Figs. 1-3D) comprising: 
a stereoscopic image viewer (Para. 0021) comprising: 
a housing (100), a first lens (165), a second lens (165’), and an eye-tracking image capture unit (185); 

the eye-tracking image capture unit having a field of view (Para. 0032) and the eye-tracking image capture unit being mounted within the housing with the first lens and the second lens within the field of view (Para. 0032).
Regarding claims 2 and 19, Sheehy discloses, the stereoscopic image viewer further comprising: a first movable viewing assembly (130) comprising the first lens (178) and a first reflective structure (175), the first reflective structure reflecting first visible light (Para. 0024-0025) and passing light reflected (Para. 0024-0025) from a first eye of a user (170), and the first reflective structure being positioned to reflect the first visible light into the first lens (Para. 0024-0025); and a second movable viewing assembly (135) comprising the second lens (178’) and a second reflective structure (175’), the second reflective structure reflecting a second visible light and passing light reflected from a second eye of the user (Para. 0024-0025 and 0030), and the second reflective structure being positioned to reflect the second visible light into the second lens (Para. 0024-0025 and 0030), and the first and second movable viewing assemblies being contained within the housing (Para. 0024-0025 and 0030).
Regarding claim 3, Sheehy discloses, the first reflective structure comprises a dichroic surface (175), and wherein the second reflective structure comprises a dichroic surface (175’).
Regarding claims 5 and 20, Sheehy discloses, first lens being fixedly coupled to the first reflective structure in the first movable viewing assembly (see Fig. 1), wherein the first lens and the first reflective structure are moved as a unit as the first movable viewing assembly moves (Para. 0035, 0050 and see 183); and the second lens being fixedly coupled to second reflective structure in the second movable viewing assembly (see Fig. 1), wherein the second lens and the 
Regarding claims 7 and 22, Sheehy discloses, the stereoscopic image viewer further comprising: a viewer optic spacing adjustment assembly (183) coupled to the first movable viewing assembly and to the second movable viewing assembly, the viewer optic spacing adjustment assembly being contained within the housing (see Figs. 1 and 3A-D).
Regarding claims 9 and 23, Sheehy discloses, the stereoscopic image viewer further comprising: an illumination source (110) contained within the housing, the illumination source being configured to provide non-visible light (Para. 0022).
Regarding claims 17, 24 and 30, Sheehy discloses, the first and second lenses are completely within the field of view of the eye-tracking image capture unit (165, 165’).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehy et al. (US 2020/0008672) as applied to claim 1 above.
Sheehy remains as applied to claim 1 above. 

However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first reflective structure comprises a ninety percent reflective surface, and wherein the second reflective structure comprises a ninety percent reflective surface for the purpose of effectively and efficiently reflecting light.

Claims 6 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Sheehy et al. (US 2020/0008672) as applied to claim 5 above, in view of Jones et al. (US 2019/0179409).
Sheehy remains as applied to claim 5 above.
Sheehy does not disclose the first movable viewing assembly further comprising a first display unit mounted in the first movable viewing assembly to provide the first visible light to the first reflective structure, the first display unit being fixedly coupled to the first reflective structure in the first movable viewing assembly, wherein the first lens, the first reflective structure, and the first display unit move as a unit as the first movable viewing assembly moves; and the second movable viewing assembly further comprising a second display unit mounted in the second movable viewing assembly to provide the second visible light to the second reflective structure, the second display unit being fixedly coupled to the second reflective structure in the 
Jones teaches, from the same field of endeavor that in an apparatus (Fig. 3) that it would have been desirable to make the first movable viewing assembly (350L, 360L) further comprising a first display unit mounted in the first movable viewing assembly to provide the first visible light to the first reflective structure (Para. 0177-0179), the first display unit being fixedly coupled to the first reflective structure in the first movable viewing assembly (Para. 0177-0179), wherein the first lens, the first reflective structure, and the first display unit move as a unit as the first movable viewing assembly moves (Para. 0177-0179); and the second movable viewing assembly (350R, 360R) further comprising a second display unit mounted in the second movable viewing assembly to provide the second visible light to the second reflective structure (Para. 0177-0179), the second display unit being fixedly coupled to the second reflective structure in the second movable viewing assembly (Para. 0177-0179), wherein the second lens, the second reflective structure, and the second display unit move as a unit as the second movable viewing assembly moves (Para. 0177-0179).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first movable viewing assembly further comprising a first display unit mounted in the first movable viewing assembly to provide the first visible light to the first reflective structure, the first display unit being fixedly coupled to the first reflective structure in the first movable viewing assembly, wherein the first lens, the first reflective structure, and the first display unit move as a unit as the first movable viewing assembly moves; and the second movable viewing assembly further comprising a second display unit mounted in the second movable viewing assembly to provide the second visible light to the .

Claims 8, 10-15 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehy et al. (US 2020/0008672) as applied to claim 5 above, in view of Hall et al. (US 2006/0250322).
Sheehy remains as applied to claim 5 above.
Sheehy does not disclose a controller coupled to the eye-tracking image capture unit and to the viewer optic spacing adjustment assembly, the controller being configured to: measure an interpupillary distance using right and left eye images captured by the eye-tracking image capture unit from light reflected from a user's eyes; and command the viewer optic spacing adjustment assembly to adjust a distance between the first and second lenses to correspond to the measured interpupillary distance.
Hall teaches, from the same field of endeavor that in an apparatus (Figs. 1-9) that it would have been desirable to include a controller (250) coupled to the eye-tracking image capture unit (350) and to the viewer optic spacing adjustment assembly (40), the controller being configured to: measure an interpupillary distance using right and left eye images captured by the eye-tracking image capture unit from light reflected from a user's eyes (Para. 0039-0042 and 0045-0046); and command the viewer optic spacing adjustment assembly to adjust a distance 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a controller coupled to the eye-tracking image capture unit and to the viewer optic spacing adjustment assembly, the controller being configured to: measure an interpupillary distance using right and left eye images captured by the eye-tracking image capture unit from light reflected from a user's eyes; and command the viewer optic spacing adjustment assembly to adjust a distance between the first and second lenses to correspond to the measured interpupillary distance as taught by the apparatus of Hall in the apparatus of Sheehy since Hall teaches it is known to include these features in an apparatus for the purpose of providing an apparatus with accurate positioning.
Regarding claims 10 and 26, Sheehy in view of Hall discloses and teaches as set forth above, and Hall further teaches, from the same field of endeavor that in an apparatus (Figs. 1-9) that it would have been desirable to include a controller (250) coupled to the eye-tracking image capture unit, the controller being configured to measure an interpupillary distance using left and right eye images captured by the eye-tracking image capture unit from light reflected from a user's eyes (Para. 0039-0042 and 0045-0046).
Regarding claim 11, Sheehy in view of Hall discloses and teaches as set forth above, and Hall further teaches, from the same field of endeavor that in an apparatus (Figs. 1-9) that it would have been desirable to make the controller further being configured to command adjustment of a spacing between the first lens and the second lens to correspond to the measured interpupillary distance (Para. 0039-0042 and 0045-0046).
claims 12 and 27, Sheehy in view of Hall discloses and teaches as set forth above, and Hall further teaches, from the same field of endeavor that in an apparatus (Figs. 1-9) that it would have been desirable to make the controller further being configured to command a viewer optic spacing adjustment assembly coupled to the first lens and the second lens to adjust a spacing between the first lens and the second lens to correspond to the measured interpupillary distance (Para. 0039-0042 and 0045-0046).
Regarding claim 13, Sheehy in view of Hall discloses and teaches as set forth above, and Hall further teaches, from the same field of endeavor that in an apparatus (Figs. 1-9) that it would have been desirable to the left and right eye images are included in a single frame captured by the eye-tracking image capture unit (Para. 0039-0042 and 0045-0046).
Regarding claim 14, Sheehy in view of Hall discloses and teaches as set forth above, and Hall further teaches, from the same field of endeavor that in an apparatus (Figs. 1-9) that it would have been desirable to make the controller further being configured to determine a current spacing between the first lens and the second lens from information captured in the single frame (Para. 0039-0042 and 0045-0046).
Regarding claim 15, Sheehy in view of Hall discloses and teaches as set forth above, and Hall further teaches, from the same field of endeavor that in an apparatus (Figs. 1-9) that it would have been desirable to make the controller further being configured to command a viewer optic spacing adjustment assembly coupled to the first lens and the second lens to adjust a spacing between the first lens and the second lens to correspond to the measured interpupillary distance (Para. 0039-0042 and 0045-0046).

Claims 16 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehy et al. (US 2020/0008672) as applied to claim 1 above, in view of Raguin et al. (US 2010/0278394).
Sheehy remains as applied to claim 1 above.
Sheehy does not disclose a controller coupled to the eye-tracking image capture unit, the controller being configured to recreate a known state of the stereoscopic image viewer using images of internal visible markings captured by the eye-tracking image capture unit, and commanding, by the controller, movement of a first internal visible marker and a second internal visible marker to positions having a separation corresponding to a saved viewer optic spacing on a condition that the distance between the first internal visible marker image captured with the captured right eye image and the second internal visible marker image captured with captured left eye image is not equal to the saved viewer optic spacing.
Raguin teaches, from the same field of endeavor that in an apparatus that it would have been desirable to include a controller coupled to the eye-tracking image capture unit, the controller being configured to recreate a known state of the stereoscopic image viewer using images of internal visible markings captured by the eye-tracking image capture unit (Para. 0077-0078), and commanding, by the controller, movement of a first internal visible marker and a second internal visible marker to positions having a separation corresponding to a saved viewer optic spacing on a condition that the distance between the first internal visible marker image captured with the captured right eye image and the second internal visible marker image captured with captured left eye image is not equal to the saved viewer optic spacing (Para. 0077-0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a controller coupled to the eye-tracking 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            08/03/2021